-10631-CWD Document1 Filed 12/11/19 Page 1 of 2
Case 1:19-mj- C CERTIFY THE F REGOING TO BE A TRUE

AND CORRECT COPY OF THE ORIGINAL
AO 91 (Rev. 11/11) Criminal Complaint CLERK OF COURT

UNITED STATES DISTRICT Come ! rage ool

 

  
  

 

 

 

 

for the BY:
Middle District of Florida "> « "DEPUTY CLERK
United States of America )
V. )
‘ Case No
Aaron Kirk Woolman ) ‘ eter
) 3:19-mj- lebl - IB j
)
)
)
Defendant(s) .
CRIMINAL COMPLAINT
I, the complainant i in this case, state that the following is true to the best of my ienwledee and belief.
On or about the date(s) of Aug. 7, 2019 - Aug. 21, 2019 in the county of Duval in the
Middle District of Florida , the defendant(s) violated: .
Code Section Offense Description

18 U.S.C. §§ 2251(d)(1)(A) and (2) Solicitation for child pornography, in violation of 18 U.S.C. §§ 2251(d)(1)(A)
(B) and (2)(B).

This criminal complaint is based on these facts:

See attached.

am Continued on the attached sheet. . Le .  . |
SS of Q i eee Sr Se
ic Kato N ( \~

 

Complainant's sighatur "e

ROBERT A. SCHWINGER, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: . LA 2) Tq

Judge’s signature

City and state: Jacksonville, Florida JOEL B. TOOMEY, U.S. Magistrate Judge
Printed name and title

 
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 2 of 20

AFFIDAVIT
I, Robert.A. Schwinger, being duly sworn, state as follows:
INTRODUCTION

1, lama Special Agent (SA) with the Federal Bureau of Investigation .
(FBI), and have been so employed since June 1998, Prior to my anplenment with
the FBI, I practiced law for five years as an ampslate attorney with law firms in
Washington, D.C. and Baltimore. Ihave a Bachelor of Arts degree in political
science from the University of Delaware, and a Juris Doctor from Harvard Law
School. Iam currently assigned to the Jacksonville, Florida Division of the FBI
where I conduct a variety of investigations involving violent crimes, white collar
crime, and crimes against children. I have received law enforcement training from
the FBI Academy at Quantico, Virginia. A substantial es of my duties are
dedicated to investigating cases involving crimes against children under the auspices
of the FBI’s “Innocent Images” National Initiative. Since becoming a Special
Agent, I have canted with experienced Special Agents who also investigate child
exploitation offenses. In the performance of my duties, I have investigated and
assisted in the investigation of matters involving the advertisement and solicitation
for, possession, collection, production, receipt, distribution, and transportation of
child pornography. I have been involved in searches of residences pertaining to the

advertisement and solicitation for, possession, collection, production, and/or
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 3 of 20

transportation of child pornography either through the execution of search warrants

or through the subject providing written consent to permit a search to be conducted.

2. I have investigated and assisted in the investigation of criminal matters -
involving the sexual exploitation of children that involved violations of 18 U.S.C. *
§§ 2251, 2252, 2252A, 2422, and 2423, as well as Florida state statutes that
criminalize sexual activity with minors and other methods of child sexual
exploitation. In connection with such investigations, I have served as case agent,
have conducted interviews of defendants and witnesses, and have served as an
undercover agent in online child exploitation cases. Iam a member of a local child
exploitation task force comprised of the FBI and other law enforcement agencies.
These agencies, and others, routinely share information involving the characteristics
of child sex offenders as well as investigative techniques and leads. As a federal
agent, I am authorized to investigate and assist in the prosecution of violations of
laws of the United States, and to execute search warrants and arrest warrants issued
by federal and state courts. Based on my training and experience, I know that the
internet is a means and facility of interstate commerce.

3, The statements contained in this affidavit are based on my personal
knowledge, as well as on information provided to me by other Special Agents, FBI
employees, and other law enforcement officers and personnel. This affidavit is being

submitted for the limited purpose of establishing probable cause for the filing of a
Case 1:19-mj-10631-CWD Document 1 Filed 12/11/19 Page 4 of 20

criminal complaint, and I have not included each and every fact known to me
concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that AARON KIRK WOOLMAN
has committed a violation of Title 18, United States Code, Sections 2251(d)(1)(A),
(2)(B) and 2951(e), that is, solicitation for child pornography.

4, I make this affidavit in support of a criminal complaint against
defendant, AARON KIRK WOOLMAN, that is, during the period from on or about
August 7, 2019 through on or about August 21, 2019, in the Middle District of
Florida, and elsewhere, AARON KIRK WOOLMAN did knowingly make, print
and publish, and cause to be made, printed, and published, notices seeking and
offering to receive and produce visual depictions, the production of which visual
depictions involved the use of a person whom defendant believed to be a minor
engaging in sexually explicit conduct and which depictions would be of such
conduct, and such notices were transported using a means and facility of interstate
commerce, that is, by computer via the internet, in violation of Title 18, United
States Code, Sections 2251(d)(1)(A) and (2)(B), and 2251(e).

5. ° Onor about August 7, 2019, while acting as an Online Covert
Employee (OCE) during my duties as a FBI agent, I was connected to the internet
using a mobile device while in San Antonio, Texas. While using a particular free

mobile chat application that permits users to send text messages, images, video, and
Case. 1:19-mj-10631-CWD Document 1 Filed 12/11/19 Page 5 of 20

other content using the internet, an individual using the user name “awool61”
contacted me in a particular public group chat room using the application’s private
chat feature’. Based on its title and snimadene that I have observed within it, it
appeared that several of the users in this chat room had a sexual interest in children.
I observed that the user “awool61” listed his name as “Aaron Woolman” on the
home screen for his account. The photo for user “awool61” depicts the face of what
‘appears to be a middle-aged male individual wearing glasses and displaying a goatee
with gray hair on his chin.

6. During this initial private online written conversation, I advised the user
“awool61” that I had a nine-year-old step-daughter. During this same online chat
session, user “awool61” told me that he lived in southern Idaho, and he repeatedly
asked me to send non-pornographic pictures of my purported nine-year-old step-
daughter to him over the internet using the chat application’s private online
messaging function. On that day, I did not comply with this request.

a On August 14, 2019, at approximately 9:56 a.m., while acting as an
OCE at the FBI office in J acksonville, Florida, I contacted user “awool61” through

the mobile application’s private chat feature. During the ensuing written private

 

' Based on my training and experience, I know that this particular mobile chat
application permits users to send and exchange text messages and other content over
the internet. Users often meet in public and private chat “groups” that share a
common interest. After meeting in the group, users can send, receive, and exchange
private messages with other group members using the private chat feature.

4
Case 1:19-mj-10631-CWD Document 1 Filed 12/11/19 Page 6 of 20

chat, ‘“awool61” and I engaged in the following online conversation. OCE: “Hey!
Think we chatted last week. Dad here with yng dau, 9.” AWOOL6I1: “Yes I
would love to see her.” OCE: “Looking for a guy to trust to teach her things. Been
talking to her Aver it.” AWOOLG6I: “Yes I know you were going to get some
better pictures to show me.” OCE: “U want to chat with her direct? She has phone.
Been talking to her about a good friend wanting to show her things. I would be there
too. AWOOL46I: “TI need to download a Phone that my wife cannot say I would
love to see a picture of her before we chat.” At that time, I sent user “awool61” an
image of what appears to be a prepubescent child sitting in a chair. This image does
not depict an actual child. Later in the chat session, user tego” provided me
with his telephone number as 208-XXX-7687. |

8. Later in the same chat session using the messenger application private
chat feature, I engaged in the following online written conversation with user
“awool6l”: AWOOL6I1: “Do you have anymore pictures to prepare me?” I then
sent “awool61” an image depicting the head and torso of what appears to be a minor
child sleeping. This image does not depict an actual child. The chat then
continued as follows: AWOOL61: “Please do I would love to know what rm
getting into before we chat. Love that soft young skin and willingness to learn
something new.” OCE: “Was ‘allan to her about this last night while helping her

out of the shower. She want [sic] to learn. AWOOL61: “I wish you had a picture
Case 1:19-mj-10631-CWD Document 1 Filed 12/11/19 Page 7 of 20

of her getting out of the shower she’s going to need to show me‘her little pussy do
you think that will be OK?’ OCE: “You can ask her. Think so.” AWOOL61: “I
will see if you can put up any more pictures before she comes home so I can see
more of her.” Based on my training and experience, I know that the term a is
a derogatory slang term that refers to the genitalia of a female individual.

9. Later in the same chat session using the messenger application private
chat feature, I engaged in the following online written conversation with user
“awool6l”: AWOOL46I: “T love her little titties makes me want to lick them.”

OCE: “Yeah so hot watching her sleep.” AWOOL4I1: “Yes Pd love to have a peek
at that little pussy.” OCE: “Don’t have that. You can ask her.” AWOOL61:
“Oh I will and instructor [sic] on how to play with it. I’m getting so hard already
how long until she gets home from your time.” OCE: “Probably an hour or so. U
at home?” -AWOOLOI: “No I’m in my truck but no one’s around.”

10. Later on August 14, 2019 at approximately 12:22 p.m., I engaged in the |
following online written conversation with user “awool61” using the mobile chat
application’s private messaging feature: AWOOL61: “Have you found any more
pictures of her yet maybe some more with her little titties? At this point in the chat,
I sent to “awool61” an image depicting what appears to be a minor female sleeping
with her naked breast area exposed. The image does not depict an actual child.

My chat with “awool61” continued as follows: AWOOL61: “Mmmm. Time is
Case 1:19-mj-10631-CWD Document 1 Filed 12/11/19 Page 8 of 20

getting close let me know when you have her prepared to chat.” OCE: “Ok. You
like her? What’s your location again?” AWOOL61: “Southern Idaho.” OCE:
“Damn...wish you were closer.” AWOOLEI1: “I do too I would rub my cock on
her pussy.”

11. Later on August 14, 2019 at approximately 4:09 p.m., I engaged in the
following online written conversation with user “awool61” using the same
messaging application private messaging feature: OCE: “If I can get some pics
tonight, what are you looking for?” AWOOL61: “Anything you can give me wife
or daughter. I’m sitting here rockhard right now just thinking about it.” At this
point in the chat session, user “awool61” sent me a photo of an erect male penis with
a hand around the base of the shaft of the penis. The chat then continued as
follows: AWOOL46I1: “This is one I would show her.” OCE: “Ok. Yeah save that
for her.” AWOOLO6I: “It could be her lollipop.” OCE: “Yeah man. So nothing in
particular you want to see? Wife ano go. Can’t risk it.” AWOOL61: “Of course
I'd love to see here (sic) with no panties. Or even a close-up of her little camel toe.”
Based on my training and experience, I know the term “camel toe” is a derogatory
slang term for the genitalia of a female.

12. Later on August 14, 2019 at approximately 10:03 p.m., using the same
messenger application private chat feature, I sent user “awool61” an image depicting

what appears to be a minor female sleeping with the blanket pulled up exposing her
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 9 of 20 .
\

back while wearing a bra and underwear. This image does not depict an actual
child,

13. On August 15, 2019, I continued to engage in online written
conversations with user ‘“awool61” through chat sessions using the same messenger
application private chat feature. At approximately 9:51 a.m. that day, the following
conversation took place: AWOOL61: “You didn’t get a picture of her little pussy
this morning did you I’ll be ready in 10 minutes”. OCE: “Good morning. No man
her ne was around. Snuck that shot last night. I will get on later this morning.
Sorry for the delay.” AWOOL61: “No problem can’t wait to see her little pussy and
I took some fresh pics when I got out of the shower this meme" AWOOLAI: “T
would love to lick her sweet pussy wish we were closer”. OCE: “Yeah me too.”
AWOOLA41: “Is she almost ready I’d love to see her eating her little panties with her
pussy”.

14. On August 15, 2019 and at my rection, FBI Staff Operations
Specialist (SOS) M. Hammerling began attempting to identify the individual using
the mobile application account with user name “awool61” and the telephone number
208-XXX-7687. SOS Hammerling has advised me of and provided me with the
following information, some of which was set forth in written documentation that I

have reviewed, and I learned the following:
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 10 of 20

a. A query of the Facebook sactal media website revealed an
account with the username “aaron.woolman.35”. Based on my review, I
have probable cause to believe that the male individual depicted in the
Facebook profile picture for this account is the same individual depicted in the
profile picture posted on the mobile application profile for user name
“awool61” that is referenced above herein.

b. A query of an online open source database for the name
“AARON WOOLMAN’” revealed the following information:

_ Name: Aaron K. Woolman

D/O/B: 12/09/1961

Address: 3002 S 1200 E, Hagerman, Idaho 83332

G. At the request of SOS Hammerling, the FBI Salt Lake City Field
Office provided driver’s license information for AARON KIRK WOOLMAN,
‘bite a photograph depicting WOOLMAN that I have reviewed. I have
probable cause to believe that the Utah driver’s license photo provided with
this information depicts and is the same individual pictured in the profile
picture posted on the messenger application profile for user “awool61”
referenced above herein.

15. Later on August 15, 2019, I continued to engage in online written

conversations with user “awool61,” whom I have probable cause to believe is
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 11 of 20

AARON KIRK WOOLMAN (based on the identifying information set forth above),
through chat sessions using the same messenger application online private chat
feature. At approximately 3:36 p.m. that ey, the following conversation took
place: OCE: “She is ready to chat. Here is her number. XXXXXXXXXX. I told her -
my friend wanted to talk to her. Her name is Mandy.” At this point in the
conversation, I was providing WOOLMAN with a cellular telephone number for the
purported 9-year-old daughter of my OCE persona referred to above herein so that
WOOLMAN could contact her and chat with her directly through cellular text
messages. My conversation with WOOLMAN continued as follows: WOOLMAN:
“Do you still have my number call me on it I’m ready.” OCE: “Just text her at the
number. She’s not ready to talk. Just text.” WOOLMAN: “Good.” OCE: “She
is super cute today...” - WOOLMAN: “That is great I can’t wait to see her I just sent
her a text. She is not answering me.” OCE: “Ok hangon. She’s 9 and doesn’t
carry it around with her. Let me find her.” WOOLMAN: “Sounds great. I hope
you find her phone.”

16. Later on August 15, 2019 at approximately 4:49 p.m. EST, FBI Special
Agent (SA) Abbigail Beccaccio was working as a FBI Online Covert Employee
(OCE 6427) using a cellular telephone posing as “Mandy,” the purported 9-year-old
daughter of my OCE persona referred to above herein. Using the “Mandy”

persona, SA Beccaccio engaged in a cellular text conversation (in writing) with

10
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 12 of 20

WOOLMAN. Ihave discussed this conversation with SA Beccaccio, and I have
reviewed the transcript of this text message conversation, which stated, among other
eines, the following: WOOLMAN: “So tell me are you curious about boys”. OCE
6427: “IT mean ya but I don’t know a lot.” WOOLMAN: “Well ask me I can tell
you whatever you want to know do you know what they look like underneath.”
OCE 6427: “I mean my dad said it was ok to talk to you.” WOOLMAN: “Yes »
would you like to know what boys foul: like when they grow up.” OCE 6427: “Idk
I mean I’ve seen my dad in the shower maybe! But I’m not like super old so should I
see that?” WOOLMAN: “Tf you would like to do. you want me to see yours so I
can tell you what to expect when you’re a grown lady”. OCE 6427: “Huh? I mean
I’m almost 10 what dou mean? Sorry ’m confused.” WOOLMAN: “Are your
lady parts starting to change.” OCE 6427: “I mean I wear a bra if that want u
mean.”

17. I have also reviewed the transcript of a cell phone text conversation
between WOOLMAN, using cellular telephone number 208-XXX-7687, and OCE
6427, posing as the nine-year-old minor female, “Mandy,” which took place later
that day, beginning at approximately 5:09 p.m., and stated among other things, as
follows: WOOLMAN: “That’s OK you don’t have to if you don’t eat to I’m glad
we're becoming friends is your dad the only boy parts you’ve ever seen. It’s OK you

can tell me.” OCE 6427: “I mean I’ve seen like my little cousins too.”

11
Case.1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 13 of 20

WOOLMAN: “Would you like to see what a big one looks like, Do you know
what it’s for.” OCE 6427: “I’ve seen my dad pee with it. Is that bad?”
WOOLMAN: “OK Mandy I’m going to show you something so you know what to
look for.” WOOLMAN sent OCE 6427 by text message a picture of an erect male
penis with a hand around the base of the shaft of the penis. The text conversation
continued: WOOLMAN: “That’s one it’s ready for a lady know sivat it looks like
ready. It’s OK sweetie just for you to look at I’m here to teach you about men and
women.” OCE 6427: “Oh ok.” WOOLMAN: “Ts it more than you expected.
‘What do you call your private parts.” WOOLMAN: “Don’t be bashful you can talk
to me about it it’s OK I’m here to help you understand these things.” OCE 6427:
“Idk what should I call it” WOOLMAN: “You can call it your vagina or your
pussy. That’s were [sic] a man put his penis. Do you touch it sometimes maybe
when you go pee. Its OK you can tell me about it that’s what I’m here for.” OCE
6427: “Um ok I guess I’ll call it a vagina. I think I heard my mom say that.”

18. Ihave reviewed the transcript of a cell phone text conversation between
WOOLMAN, using cellular telephone number 208-XXX-7687, and OCE 6427,
posing.as the 9-year-old minor female “Mandy,” which took place later that same
dey beginning at approximately 5:58 p.m., and stated, among other things, as
follows: WOOLMAN: “OK if you show me Vu tell you for the fun parts are to

your vagina. It’s OK just between us I won’t tell on you. Don’t you want to find

12
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 14 of 20

out Mandy. You can call me I’ll call [sic] Aaron if you want if that makes you feel
more comfortable with me. I really want to talk with you more you’re a very special
girl.” OCE 6427: “Awe thanks ur nice.” WOOLMAN: “So do you ever touch
your vagina other than wiping it. I can tell you about how to touch it. Are you
busy now if you are we can talk while you’re taking a bath. I would love to
continue our chat some more Uncle Aaron really likes you.” OCE 6427: “So sorry
Dad said dinner and shower. Idk I guess I touch it in when I shower to”. |
WOOLMAN: “Text reve hoe you get ready to shower. Ifyou take a picture for
me I will show you for your fun spots are [sic]. [ll be here when you get in the
shower.” OCE 6427: “Huh? What do you want a pic of? I’m confused again”.
WOOLMAN: “Ifyou take a picture of your vagina I will show you where to touch it
to give you pleasure feeling no but he hast to know but you wouldn’t me because
you’re my special girl [sic]. It’s OK to show me I won’t tell on you. Is it shower
time yet. It would be hard forme to describe or for you to touch if I don’t see your
vagina I think you'll love it when I tell you how to do it. Rob [sic] the very top of
your vagina and tell me what you see and how you feel.”

19, On August 16, 2019, I continued to act as an OCE and engage in online
written conversations with WOOLMAN, as user “awool61,” through online chat
sessions using the mobile application private chat feature. Beginning at

approximately 11:39 p.m. on that day, the following conversation took place

13
Case 1:19-mj-10631-CWD Document 1 Filed.12/11/19 Page 15 of 20

between WOOLMAN (“awool61”) and me (OCE): OCE: “Ok here. Mandy at
school today. Chat starting to get hot when I read. Awesome,” WOOLMAN: “I
was hoping she would get back with me while she was in the shower I was going to
teach her how to self pleasure. Did you get any pics for me last night.” OCE:
“Hang on. Fell asleep after her shower. Had to put her to bed. I’m working most
of today, then we are busy this weekend. Ifu can reach her on her ty text, feel free.
She — not be able to hit you right back.” WOOLMAN: “About what time will
she be home.” OCE: “Not sure. Usually by 3-4, depending on if she goes to play
with a friend.” WOOLMAN: “You didn’t have [sic] to get a close-up of her little
pussy through those panties did you.” OCE: “Not yesterday. Is that what you
want me to get for you?” WOOLMAN: “Yes I would love to see it.”

20. On August 17, 2019, at approximately 11:36 a.m., while continuing to
act as an OCE, I had the following online written conversation with WOOLMAN,
as user “awool61,” using the same messenger application private chat feature:
OCE: “Morning. We are with her mom most of the smackaal so may be quiet. She
will get back to you if she can.” WOOLMAN: upErHe you gotten any pictures like I
asked for yet. You were going to send me pictures of her little pussy remember even
if it’s with her panties on.” .

21.. On August 20, 2019 at approximately 4:19 p.m., while continuing to act

as an OCE, I had the following written online conversation with WOOLMAN, as

14
Case 1:19-mj-10631-CWD Document 1 Filed 12/11/19 Page 16 of 20

user “awool61,” using the same messenger application private chat feature: OCE:
“Will see if I can sneak one. Easier when she’s steeping. ..can get good ones..|.]
Or when she is in the bathroom.” In these statements, I am referring to my ©
purported efforts to comply with WOOLMAN’s requests to receive pornographic
images of the purported 9-year old minor child. WOOLMAN: “‘ like those just so
you know after I look at them T get rid of them.” OCE: “Ok. What do you like?”
WOOLMAN: “Anything I can see I’d love to see her sweet little pussy.”

22. On August aL, 2019, at approximately 1:5 5 p.m., while continuing to
act as an OCE, I had the following written online conversation with WOOLMAN,
user “awool61,” using the same messenger application private chat feature:

- WOOLMAN: “Where is those pictures you were going to get for me.” I then sent
WOOLMAN over the internet an image depicting what appears to be a minor
female lying on her side in bed with the blanket pulled back exposing her back side
wearing underwear and no shirt. This image does not depict an actual child. My
chat with WOOLMAN continued as follows: WOOLMAN: “What a sexy little -
ass.” OCE: “Got acouple for you. Yeah man”. WOOLMAN: “Can almost see
the outline of her little pussy. She doesn’t have her top on too bad she didn’t
rollover so you could take a picture of her little titties.” OCE: ““You’ve seen them.
Sent u an older one of her tits.” WOOLMAN: “Yeah I know but I discarded it

remember I don’t save. I would’ve loved to take her panties down for a peek.”

IS
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 17 of 20

23. Also on August 21, 2019, Isent WOOLMAN over the — an
image depicting what appears to be a minor female lying on her side in bed with the
blanket pulled back exposing her back side while wearing underwear and no shirt,
with an adult male hand pulling the underwear down slightly eepostas the buttocks.
This image does not depict an actual child. My online written chat conversation
with WOOLMAN then continued as follows: WOOLMAN: “Yes a little farther
would be nice to see her little pussy. Would be very tempting to rub my cock on her
little ass crack and against her pussy.” OCE: “Mmmm hot.” WOOLMAN: “I’m
so fucking hard right now wishing you would’ve pulled her crotch aside so I could
see her pussy.”

‘24. Ihave reviewed a cell phone text message transcript of a conversation
between SA Beccaccio, acting as OCE 6427 posing as the nine-year-old child
“Mandy” and WOOLMAN, as user “awool61,” that occurred on August 21, 2019
beginning at approximately 4:39 p.m. EST. The conversation stated, among other
things, as follows: WOOLMAN: “Is your finger inside your vagina right now.

Rub it in and out at the top of your vagina tell me when you’re doing that and I will
help you.” OCE 6427: “How ru gonna help?” WOOLMAN: “T’'ll keep telling
you what todo. Just keep putting your finger in and out putting pressure on the top
of your vagina. Do you want to kind of see how a grown lady does it. Once you

know how to do it it will feel very good to you. Are you doing it now.” OCE

16
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 18 of 20

6427: “Trying huh.” WOOLMAN: “Do you feel a little knob sticking out of the top
of your vagina.” OCE 6427: “Is that bad?” WOOLMAN: “Tf you take a picture
and show me I will tell you if you’re doing the right [sic]. No that’s good sites with
it to.” OCE 6427: “Take a pic of what?” WOOLMAN: “Of how you're playing
with your vagina and I can tell you if there’s anything you need to do different.”
OCE 6427: “But how do I do that?” WOOLMAN: “Just put the camera on your
phone in front of your vagina while you are playing with it and take a picture or hold
the button for a video. Is it feeling good. I would love to see if you’re doing it
right. Are you still there hun.” At this point in the conversation, WOOLMAN
sent to OCE 6427 over the internet a widen file depicting what appeared to be a close
up of a hand masturbating by rubbing an adult female’s vagina. The conversation —
continued as follows: OCE 6427: “That looks weird! Is it bad if it feels good.”
WOOLMAN: “No it’s supposed to feel good does it. Are you playing like the
lady in the video. I’m trying to help you show me what you’re doing and I’ll tell if
it’s good. Is your vagina getting wet.”

25. On August 21, 2019, I caused an administrative subpoena to be served
on the business entity that owns and runs the particular free mobile chat application
for the subscriber information relating to the user “awool61” referenced above. In
response to this subpoena, this business entity identified several IP addresses for this

user that were associated with Verizon. A subsequent subpoena was served on

17
Case'1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 19 of 20

Verizon requesting subscriber information for these IP addresses. In response to this
subpoena, Verizon identified 3002 S 1200 E, Hagerman, Idaho 83332, as the location
of the IP addresses associated with the user “awool61.” This is the same address
previously determined to be the residence of AARON WOOLMAN. .

26. On September 25, 2019, I reviewed property tax records from the
Gooding County, Idaho tax office provided to me by the FBI office in Boise, Idaho.
These records indicate that A. KIRK WOOLMAN and TRACY WOOLMAN are
the listed owners of the residential property at 3002 South 1200 East, Hagerman,
Idaho 83332. I also reviewed vehicle registration records from the Idaho |
Transportation Hiepactnment provided by the Boise FBI office, and these records
indicated that there are four vehicles — to AARON KIRK WOOLMAN and
TRACY LYNN WOOLMAN at the same address. Open source database checks
revealed there are two buildings on the property, including what appears to be a
main house and an additional smaller building in the rear of the property.

27. Based upon the foregoing facts, I have probable cause to believe that
- during the period from on or about August 7, 2019 through on or about August 21,
2019, in the Middle District of Florida, and elsewhere, the defendant. AARON
KIRK WOOLMAN, did knowingly make, print and publish, and cause to be made,
printed, and published, notices seeking and offering to receive and produce visual

depictions, the production of which visual depictions involved the use of a person

18
Case 1:19-mj-10631-CWD Document1 Filed 12/11/19 Page 20 of 20

whom defendant tellered to be a minor engaging in sexually explicit conduct and
which depictions would be of such conduct, and such notices were transported wuiae
means and facilities of interstate commerce, that is, by cellular telephone and by
computer via the internet, in violation of Title 18, United States Code, Sections

2251(d)(1)(A) and (2)(B), and 2251(e).

a

) /
Hehax() h—

ROBERT A. SCHWINGER, Special Agent
Federal Bureau of Investigation

 

Subscribed and sworn to before me this
© _ day of December, 2019, at J acksonville, Florida.

 

JOEL B. TOOMEY
- United States Magistrate Judge

19
